7/9/2018       Predestination: The Meaning of Predestination in Scripture and the Church by Reginald Rev. Fr. Garrigou-Lagrange | NOOK Book (eB…



                                                                  Shop / Books


            Predestination: The Meaning of Predestination in
                        Scripture and the Church
                                                     by Reginald Rev. Fr. Garrigou-Lagrange




                                                                                      NOOK Book (eBook)
                                                                                      $ 8.49         $9.99 | Save 15%

                                                                                          Format
                                                                                                                                   
                                                                                          NOOK Book - $8.49

                                                                                      View All Available Formats & Editions



                                                                                                ADD TO CART                     Instant Purchase


                                                                                      Available on Compatible NOOK Devices
                                                                                      and the free NOOK Apps. 

                                                                                             LendMe®— See Details

                                                                                      Want a NOOK ? Explore Now




                                                                                              Buy         Get                 Add to
                                                                                             As          Free         Wishlist
                                                                                              Gift       NOOK
                                                                                                          Book
                                                                                                          Sample




                           Customers Who Bought This Item Also Bought




             Our Saviour and His     The Three Ways of       The Spiritual Combat:
             Love for                the                     And a                    The Mystical Body of     Easter Homilies
             Us: Catholic Doctrin…   Spiritual Life          Treatise on Peace of…    Christ                   by St. Thomas Aquin…
             by Reginald Rev. Fr.…   by Reginald Garrigo…    by Lorenzo Scupoli       by Fulton J. Sheen       
                                                                       




               Case 3:16-cv-00695-FDW-DCK Document 94-50 Filed 11/14/18 Page 1 of 1
https://www.barnesandnoble.com/w/predestination-reginald-garrigou-lagrange/1125695614?ean=9781505102529
